
	
		I
		111th CONGRESS
		1st Session
		H. R. 2100
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2009
			Mr. Franks of Arizona
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for the conveyance of certain public land in
		  Mohave Valley, Mohave County, Arizona, administered by the Bureau of Land
		  Management to the Arizona Game and Fish Department, for use as a public
		  shooting range.
	
	
		1.Findings and Purpose
			(a)FindingsThe Congress finds that—
				(1)Mohave County, Arizona, has experienced
			 rapid growth in the last few years and traditional locations for target
			 shooting are now too close to populated areas for safety;
				(2)there is a need to designate a centralized
			 public location in Mohave County where target shooters can practice safely;
			 and
				(3)a central facility is also needed for
			 persons training in the use of firearms, such as local law enforcement and
			 security personnel.
				(b)PurposeThe
			 purpose of this Act is—
				(1)to provide a suitable location for the
			 establishment of a centralized public shooting facility in Mohave; and
				(2)to provide the public with—
					(A)opportunities for education and
			 recreation;
					(B)a location for competitive events and
			 marksmanship training; and
					(C)a location for local law enforcement
			 officers to practice and improve their marksmanship skills so that they do not
			 have to leave the area to practice such skills.
					2.Land conveyance,
			 public land in Mohave County, Arizona
			(a)Conveyance
			 requiredThe Secretary of the
			 Interior, acting through the Bureau of Land Management, shall convey, without
			 consideration, to the Arizona Game and Fish Department all right, title, and
			 interest of the United States in and to a parcel of public lands comprising
			 approximately 315 acres in sections 35 and 36 of township 19 north, range 21
			 west, Mohave County, Arizona, for the purpose of permitting the Arizona Game
			 and Fish Department to use the land as a public shooting range.
			(b)Applicability of
			 NEPAIn making the conveyance under subsection (a), the Secretary
			 shall comply with the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.).
			(c)Timing
			 RequirementThe Secretary shall make the conveyance under
			 subsection (a) as soon as practicable.
			(d)Description of
			 propertyThe exact acreage and legal description of the real
			 property to be conveyed under subsection (a) shall be determined by a survey
			 satisfactory to the Secretary.
			(e)Administrative
			 CostsThe Secretary shall
			 require that the Arizona Game and Fish Department pay all survey costs and
			 other administrative costs necessary for the preparation and completion of any
			 patents of and transfer of title to property under subsection (a).
			(f)Additional Terms
			 and ConditionsThe Secretary may require such additional terms
			 and conditions in connection with the conveyance under subsections (a) as the
			 Secretary considers appropriate to protect the interests of the United
			 States.
			
